MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                      May 13 2020, 9:01 am
court except for the purpose of establishing
                                                                                    CLERK
the defense of res judicata, collateral                                         Indiana Supreme Court
                                                                                   Court of Appeals
estoppel, or the law of the case.                                                    and Tax Court




ATTORNEY, PRO SE                                        ATTORNEYS FOR APPELLEE
Eric J. Kraus                                           Pamela Buchanan
Zionsville, Indiana                                     Thomas Buchanan
                                                        Buchanan & Bruggenschmidt, P.C.



                                          IN THE
    COURT OF APPEALS OF INDIANA

Eric J. Kraus,                                          May 13, 2020
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        19A-DR-2646
        v.                                              Appeal from the Boone Superior
                                                        Court
Alexandra Lopez,                                        The Honorable Bruce Petit, Judge
Appellee-Petitioner.                                    Trial Court Cause No.
                                                        06D01-1404-DR-152



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020                       Page 1 of 11
                                            Statement of the Case
[1]   Eric Kraus (“Father”) appeals pro se1 the trial court’s order denying his motion

      for rule to show cause in which Father sought to have Alexandra Lopez

      (“Mother”) pay a percentage of their son’s field trip costs. Father contends that

      the trial court erred by ordering him to pay 100% of his son’s field trip costs.

      Because the parties’ relevant settlement agreements clearly provide that Father

      is responsible for the costs of the parties’ children’s field trips, we affirm the trial

      court’s order.


[2]   We affirm.


                                                           Issue
                 Whether the trial court erred by ordering Father to pay the cost of
                 his son’s field trip.

                                                           Facts
[3]   Father and Mother were married in 2003. They have two children, including a

      son who was born in 2005 and a daughter who was born in 2006. In April

      2014, Mother filed a petition for dissolution of their marriage, and Father filed a

      counter petition.




      1
          Father, who is an attorney, had counsel below but is representing himself in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020                    Page 2 of 11
[4]   On April 5, 2016, Father and Mother entered a settlement agreement

      (“Settlement Agreement”), which was approved by the trial court. This

      Settlement Agreement contained the following relevant provisions:


              15. Child Support. [Father] shall pay $300.00 per week in child
              support to [Mother]. . . [Father] shall continue as the “controlled
              expense parent” until further order of the Court or agreement of
              the parties. As the controlled expense parent, [Father] will be
              responsible for all other controlled expenses, including, but not
              limited to: (a) education costs (such as school fees, book rentals
              or purchases, supplies, laboratory fees, school lunches, field trip
              costs, and charges incurred for particular classes such as band,
              choir or gym), (b) the children’s ordinary uninsured healthcare
              expenses per Indiana’s “6% Rule,” and (c) personal care costs. . .
              .

                                                   *****

              18. Extra-Curricular Activities. Responsibility for costs incurred
              in connection with agreed extra-curricular activities will be
              shared. [Father] shall be responsible to pay 79%, and [Mother]
              will be responsible to pay 21%.

      (App. Vol. 2 at 41, 42-43) (emphasis added). Additionally, the parties included

      a provision in the Settlement Agreement to explain that each of them

      “acknowledge[d] that he/she ha[d] ascertained and weighed all of the facts,

      conditions, and circumstances likely to influence his or her judgment as to the

      present and future fairness and accuracy of the provisions of th[e] [Settlement]

      Agreement[.]” (App. Vol. 2 at 34). Father and Mother also stated that “each

      believe[d] that the arrangement made [we]re fair, equitable and appropriate”




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 3 of 11
      and that they “agree[d] to be bound by the terms of th[e] [Settlement]

      Agreement.” (App. Vol. 2 at 34).


[5]   In July 2018, Father filed a motion to modify support. On November 28, 2018,

      Father and Mother entered an agreed entry (“Agreed Entry”). This Agreed

      Entry reduced Father’s child support by $75.00 per week and also provided, in

      relevant part, as follows:


              2. The parties agree as follows:

                                                   *****

                      B. The father shall be responsible for controlled expenses
                      including clothing and shoes (excluding clothes and shoes
                      required for extra-curricular activities) and education costs
                      such as school fees, book rentals or purchases, supplies,
                      laboratory fees, school lunches, field trip costs and charges
                      incurred for particular classes such as band, choir or gym;

                                                   *****

                      E. Extra-curricular activity expenses shall be shared by the
                      father paying 67% and the mother paying 33%[.]

      (App. Vol. 2 at 53) (emphasis added). Additionally, the Agreed Entry provided

      that “[a]ll other provisions in the Settlement Agreement filed on April 5, 2016

      not specifically modified shall remain in full force and effect.” (App. Vol. 2 at

      53).


[6]   Between December 2018 and July 2019, Father and Mother both filed

      numerous motions for rule to show cause. Some of the challenges raised in

      these motions included parenting time issues, various aspects surrounding

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 4 of 11
      extracurricular activities, and payment of fees for the children’s activities.

      Relevant to this appeal, one of Father’s motions provided that he was seeking

      reimbursement from Mother for her 33% share of extracurricular activities,

      including sports teams and scouts. Additionally, Father sought a payment from

      Mother for their son’s art class field trip to Chicago. Father asserted that the

      field trip was an extracurricular activity and that Mother was, therefore,

      required to pay a 33% share or $219.45. Father attached to his motion a

      spreadsheet, in which he listed the various costs for which he sought

      reimbursement from Mother.


[7]   On July 11, 2019, the trial court held a hearing on the parties’ pending motions.

      During the hearing, the parties were both represented by counsel. Prior to the

      hearing, the parties reached a partial agreement regarding some of the pending

      motions, including the parenting time issues, submission of receipts for

      extracurricular activities, and Mother’s payment of her 33% share of scout fees.

      During the hearing, the parties’ main disagreement involved the parties’

      responsibility to pay fees for their children’s school sport teams and the cost of

      their son’s art class field trip to Chicago. Neither party presented evidence or

      testimony. The trial court allowed the parties to submit post-hearing briefs to

      set forth their respective arguments on the payment of the sports and field trip

      costs. Before ending the hearing, the trial court noted that there was “clearly . .

      . difficulty with [Father and Mother] communicating and agreeing.” (Tr. Vol. 2

      at 19). The court instructed them to “not play each other off against the

      children” when they had disagreements and asked them to “please consider the


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 5 of 11
       children before [they] ma[d]e the next decision on how [they] might treat each

       other.” (Tr. Vol. 2 at 19, 20).


[8]    In Father’s post-hearing brief, he recognized that he and Mother had not

       defined the term extracurricular in their Settlement Agreement or Agreed Entry.

       Father argued that school sports and the field trip should be considered as

       extracurricular activities and that, under the Settlement Agreement and Agreed

       Entry, Mother was required to pay her 33% share for those activities. Father

       asserted that the field trip was extracurricular because it was an “optional,

       weekend-long art class trip to Chicago[.]” (App. Vol 2 at 79). Father argued

       that, in the Settlement Agreement and Agreed Entry, he had “agreed to be

       100% financially responsible for curricular field trips and 67% financially

       responsible for extracurricular field trips.” (App. Vol 2 at 79).


[9]    In her post-hearing brief, Mother argued that Father was required to pay 100%

       of the cost of their son’s field trip because the relevant agreements between the

       parties made it “crystal clear” that Father would pay for field trip costs. (App.

       Vol. 2 at 86). Mother also argued that Father should be required to pay 100%

       of fees for their children’s school sports because their teams were “inextricably

       linked to the school” and were “educational in nature[.]” (App. Vol. 2 at 84).


[10]   On October 17, 2019, the trial court issued an order. Because the parties’

       agreements did not contain a specific provision about the payment for sports

       and did not define extracurricular activities, the trial court looked to caselaw

       and the Indiana Child Support Guidelines when determining whether the costs


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 6 of 11
       of sports would be an extracurricular or a controlled educational expense. The

       trial court determined that the costs of the children’s sports were

       “extracurricular expenses and not controlled educational expenses” and that,

       pursuant to the Agreed Entry, Father was responsible for 67% of the sport

       expenses while Mother was responsible for 33%. (App. Vol. 2 at 30). In regard

       to the costs of the parties’ son’s field trip, the trial court ruled as follows:


               8. The Court need look no further than the language contained
               in Paragraph 15 of the Final Settlement Agreement and restated
               in Paragraph 2(B) of the Agreed Entry filed November 28, 2018.
               In both documents, it is unambiguous that Father shall be
               responsible for “field trip costs.” There is no other limiting
               language concerning the meaning of “field trip.” The parties
               were free to negotiate perimeters for field trip expenses but
               declined to do so. The Court must take the agreements on their
               face and as discussed herein, assign the plain meaning of the
               language used. Absent additional definitions or explanation,
               simply put, a field trip is a field trip. Father is Ordered to pay 100%
               of the expenses associated with the Chicago field trip and Mother
               owes no reimbursement for any portion of these expenses.

       (App. Vol. 2 at 31) (emphasis added). The trial court also declined the parties’

       request for attorney fees and ordered each party to be responsible for his/her

       own fees. Father now appeals.


                                                   Decision
[11]   Before we address Father’s argument, we note that he filed a motion for an oral

       argument and a motion to strike Mother’s response to his request for an oral

       argument. In a separate order, we deny both motions.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 7 of 11
[12]   We now turn to Father’s argument that the trial court erred by ordering him to

       pay 100% of his son’s field trip costs. “To promote the amicable settlements of

       disputes that have arisen or may arise between the parties to a marriage

       attendant upon the dissolution of their marriage, the parties may agree in

       writing to provisions for . . . the . . . support of the children of the parties[.]”

       IND. CODE § 31-15-2-17(a)(3). When parties in a dissolution action enter a

       settlement agreement, “the terms of the agreement if approved by the court,

       shall be incorporated and merged into the decree and the parties shall be

       ordered to perform the terms[.]” I.C. § 31-15-2-17(b)(1). “Settlement

       agreements become binding contracts when incorporated into the dissolution

       decree and are interpreted according to the general rules for contract

       construction.” Bailey v. Mann, 895 N.E.2d 1215, 1217 (Ind. 2008). The terms

       of the agreement will be given their plain and ordinary meaning unless they are

       ambiguous. Id. “Interpretation of a settlement agreement, as with any other

       contract, presents a question of law and is reviewed de novo.” Id.


[13]   Here, Father and Mother entered into a Settlement Agreement that the trial

       court approved and incorporated into the dissolution decree. The parties

       included a provision that “[a]s the controlled expense parent, [Father] w[ould]

       be responsible for all other controlled expenses, including, but not limited to . . .

       education costs . . . such as . . . field trip costs[.]” (App. Vol. 2 at 41). After

       Father filed a motion to modify child support, Father and Mother entered an

       Agreed Entry in which they included a provision that “[t]he parties agree[d]

       [that] . . . [F]ather shall be responsible for controlled expenses including


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 8 of 11
       clothing and shoes (excluding clothes and shoes required for extra-curricular

       activities) and education costs such as . . . field trip costs[.]” (App. Vol. 2 at

       53). The trial court determined that “[i]n both documents, it [wa]s

       unambiguous that Father shall be responsible for ‘field trip costs.’” (App. Vol.

       2 at 31).


[14]   Father argues that the trial court “disregarded the plain language” of the parties’

       agreements, and he contends that “[n]othing in the Settlement Agreement and

       Agreed Entry says that Father is financially responsible for all ‘field trip costs.’”

       (Father’s Br. 16, 18). He asserts that, instead, the agreements “when read

       correctly, mean[] that Father is solely responsible only for those field trip costs

       that are also a controlled, education cost.” (Father’s Br. 11). Father describes

       the nature of his son’s field trip as an “optional, weekend-long art class trip to

       Chicago” and asserts that his son “did not receive academic credit or a grade.”

       (Father’s Br. 16). He contends that based on that nature, his son’s field trip was

       not a controlled educational activity for which he was solely financially

       responsible and that it was instead an extracurricular activity for which he was

       financially responsible for only 67%. He then seeks to apply caselaw discussing

       the meaning of “extracurricular” and comments from the Indiana Child

       Support Guidelines to get to his desired end result that his son’s field trip costs

       were extracurricular expenses and not controlled educational expenses.


[15]   We disagree with Father’s argument. First, the record before us reveals that

       Father presented no evidence or testimony to the trial court regarding the

       nature of his son’s field trip. When Father filed his motion to show cause, he

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 9 of 11
attached a spreadsheet that indicated that the cost of the field trip was $665.00

and that he sought 33% of that cost, or $219.45, from Mother. Nevertheless,

we agree with the trial court that we “need look no further” than the language

within the parties’ Settlement Agreement and Agreed Entry. (App. Vol. 2 at

31). Here, the parties, as allowed under INDIANA CODE § 31-15-2-17(a)(3),

chose to enter into these written settlement agreements regarding the support of

their children. Indeed, Indiana law “expressly encourages” parties in a

dissolution proceeding to enter into settlement agreements as such agreements

provide the parties with “the flexibility to craft innovative solutions[.]” Schwartz

v. Heeter, 994 N.E.2d 1102, 1106 (Ind. 2013) (internal quotation marks and

citation omitted). “Yet as this case illustrates, that same flexibility [in allowing

parties to enter into settlement agreements] also creates the risk of unintended

consequences . . and underscores the importance of seemingly small details.”
Id. When crafting their agreements at issue, Father and Mother included a

specific provision that included field trip costs as part of the education costs for

which, the parties agreed, Father would bear sole financial responsible.

Contrary to Father’s argument, there is no language in the agreements that

limits his financial responsibility for field trip costs or excludes full payment for

field trips that may be optional, on a weekend, or without academic credit. In

fact, the parties included such limiting language in their Agreed Entry when

they specifically “exclud[ed] clothes and shoes required for extra-curricular

activities” from Father’s responsibility for clothing and shoe expenses. (App.

Vol. 2 at 53). We, as did the trial court, will give plain meaning to the terms of



Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020   Page 10 of 11
       the parties’ agreements. Accordingly, we affirm the trial court’s order

       determining that Father was responsible for 100% of his son’s field trip expense.


[16]   Affirmed.2


       Bradford, C.J., and Baker, J., concur.




       2
        We note that Mother, in her Appellee’s Brief, requested appellate attorney fees pursuant to Indiana
       Appellate Rule 66(E). Mother asserts that “Father’s appeal is meritless, frivolous, harassing, vexatious and
       has the sole purpose of intimidating Mother and draining her financial resources.” (Mother’s Br. 13). We
       decline Mother’s request for appellate attorney fees.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2646 | May 13, 2020                     Page 11 of 11